                                                                         gko yg:t
                                                                                5:1::M,: :1:4> ,ke
                                                                                  ATpAFI
                                                                                       yvlkki,VA
                                                                                        LED
                       IN THE UN ITED STA TES DISTRICT COU RT                     JAN -3 2219
                      FOR THE W ESTERN D ISTRICT O F V IR GIN IA             JU          ey
                                 DAN VILLE D IV ISION                      BY:
                                                                                  D *    CL
TERREN CE LEE K IRBY ,

              Plaintiff,                          Case N o.4:17-cv-00060



CO M M ISSION ER O F SOCIA L                      By:H on.Jackson L.K iser
SECU RITY ,                                          SeniorUnited StatesDistrictJudge

              D efendant.


       Beforemeisthe ReportandRecommendation (û(R&R'')oftheUnited StatesM agistrate
Judge recom mending thatIdeny the Comm issioner's M otion for Sllmm ary Judgm ent,reverse

the Commissioner'sfinaldecision,and rem and thiscase forf'
                                                         urtheradministrative proceedings.

The R&R was filed on November 13,2018,and the parties had fourteen (14) days to file
objections.No objectionswerefiled.Accordingly,itisORDERED and ADJUDGED thatthe
R&R EECF No.19)shallbe,and hereby is,ADOPTED in itsentirety. Plaintiff'sM otion for
Summary Judgment/M otion to Remand (ECF No. 13) is GRANTED,the Commissioner's
M otion for Sllmmary Judgment (ECF No. 17) is DENIED, the final decision of the
C om m issioner is REV ER SED ,and thism atter is REM A N DED to the Com m issionerfor further

adm inistrative proceedingsconsistentwith the R&R. The clerk isdirected to rem ove this case

from the activedocketofthecotu't.

       The clerk is directed to send a copy of this Order to a11 cotm sel of record and to

M agistrate Judge Hoppe.

       ENTERED tlli           day ofJanuazy,3019.
                                                                 .'           <

                                            E OR U N ITED STA TES D ISTRICT JUD G E
